DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment to the specification filed on 18 March 2020 has been entered. The priority information is corrected and the sequence listing statement is included. No new matter is introduced. 
1d.	The drawings filed on 18 March 2020 are acceptable. 

Claim Status:

1c.	Claims 1-19 are pending. 
Election/Restriction:
2a.	Applicants’ election without traverse of Group I, claims 1 and 3-19, in the reply filed on 12 August 2022 is acknowledged. 
2b.	Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:
3.	The information disclosure statements filed on 05 June 2020 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The references have been considered as to the merits.

Specification:
4.	The disclosure contains an embedded hyperlink and/or other form of browser executable code, (on page 52, last paragraph and page 54, 4th paragraph).  Applicant is required to delete the embedded hyperlink and/or other form of browser executable code.  Please examine the specification carefully for any other hyperlinks in the text and delete them. See MPEP §608.01.  Appropriate correction is required.

Claim Objections:
5.	Claims 1, 3, 4, 9, 10, 12, 13, and 17-19 are objected to because of the following informalities:  
5a.	Claims 1 and 17 recite the acronyms “ICOS, TIGIT, PDCD1”, etc. It is suggested to spell the acronyms first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
5b.	Claims 3 and 4 depend from claim 2, which is currently withdrawn as it is drawn to a nonelected invention.  
5b.	Claims 9, 10, 12, 13, 18, and 19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP §608.01(n).  

Claim Rejections - 35 U.S.C. § 112 [b]:
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9-13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6a. 	Regarding claim 9, the phrases “particularly" and “more particularly” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 10-13, 18, and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they depend from claim 9.


Claim Rejections - 35 USC § 112 (a), Scope of Enablement:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method for treating a patient having cancer who has been determined to have positive expression of CD200 receptor (CD200R1), the method comprising administering to the patient a CD200 inhibitor, does not reasonably provide enablement for a method for treating a patient having cancer who has been determined to have positive expression of CD200 receptor (CD200R1) and one or more biomarkers in a biological, an amount and with a frequency sufficient to reduce the cancer burden in the patient, compared to the cancer burden in the patient prior to treatment with the CD200 inhibitor, wherein the one or more biomarkers are selected from the group consisting of ICOS, TIGIT, TNFRSF9, HAVCR2, PDCD1, FCGR2A, FCGRIA, CD163, and CD14. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claims encompass a method of treating a patient having cancer who has been determined to have positive expression of CD200 receptor (CD200R1) and one or more biomarkers, (ICOS, TIGIT, TNFRSF9, HAVCR2, PDCD1, FCGR2A, FCGRIA, CD163, and/or CD14) in a biological sample, the method comprising administering to the patient a CD200 inhibitor in an amount and with a frequency sufficient to reduce the cancer burden in the patient. The instant specification teaches that samalizumab, as recited in claim 8, comprises the heavy and light chain CDR sequences recited in instant claims 6-7, (see page specification at 35). The specification further teaches that the development of a “samalizumab competent” gene signature from genes which co-correlate with CD200R1 expression across tumor types, which includes biomarkers of T cells and macrophages and that this gene expression signature is composed of 10 genes, (pages 10, 52).  Figures 16 and 17 pertain to “samalizumab competent” signature gene set variation analysis, (GSVA) scores in pediatric tumors and adult tumors, (respectively). The specification teaches that the purpose of this study was to identify tumor types which may be most sensitive to samalizumab, based on CD200 expression and the presence of immune effector cell populations within the tumor, (see example 1, page 50). However, the specification does not teach that the administration of CD200 inhibitor to a patient having cancer who has been determined to have positive expression of CD200 receptor (CD200R1) and one or more biomarkers, (ICOS, TIGIT, TNFRSF9, HAVCR2, PDCD1, FCGR2A, FCGRIA, CD163, and/or CD14, reduces cancer patient. Moreover, the specification does not define “samalizumab competent” or “tumor sensitive to samalizumab” and the relevant art is silent on the “samalizumab competent”. 
The relevant art teaches that both overall and recurrence-free survival rates are significantly lower in patients with high CD200R expression than in patients with low CD200R expression, (Sun et al, Immunology Letter, 08-2016, Vol. 178, pages 105-113, especially see page 106, column 1). The reference also teaches that patients with high density of CD200R are likely to suffer from a more severe malignancy condition, accompanied by elevated recurrence and reduced survival, in which a close monitoring is requisite, (page 111, figure 5). Kretz-Rommel et al, (The Journal of Immunology, 2007, Vol. 178, pages 5595–5605), also teach that CD200 is up-regulated on primary B cell chronic lymphocytic leukemia (B-CLL) and that anti-CD200 treatment might be therapeutically beneficial for treating CD200-expressing cancers.  Coles et al, (Leukemia, 2015, Vol. 29, pages 1952-1954; cited on the IDS of 06/05/2020) teach that both CD200R and programmed cell death protein 1, (PD-1, same as PDCD1 recited in claim 1) are overexpressed in samples from acute myeloid leukemia, (AML) patients, (see page 1, column 1, last paragraph, page 2). The reference teaches that samalizumab can be used in conjunction with anti-PD-1, (see page 3, column 1, last paragraph). Mahadevan et al, (Blood, 2010, Vol. 21, abstract 2465) teach that the immunosuppressive molecule CD200 is upregulated on B-CLL and MM cells which may contribute to tumor immune evasion, and that samalizumab is a novel first-in-class recombinant humanized monoclonal antibody that specifically binds CD200 and blocks CD200-CD200R interactions, (page 1). The reference also teaches that samalizumab appears to be well tolerated and exhibits a dose-dependent linear increase in serum AUC, dose-dependent changes in CD200+ B-CLL and CD4+ T cells, and modest Th1 cytokine responses, (page 2). Wong et al,  (Journal of Leukocyte Biology 2010, Vol. 88, pages 361-372), discloses that signals delivered through the CD200:CD200R axis have been shown to play an important role in the regulation of anti-tumor immunity, and overexpression of CD200 has been reported in a number of malignancies, including CLL, as well as on cancer stem cells, (see abstract). The reference teaches small interfering RNA, (siRNA) that inhibit the expression of CD200, and functional inhibition of CD200 expression on tumor cells, by mAb or siRNA silencing, augments generation of anti-tumor immunity in vitro, (page 365, column 2). Finally, Siva et al, (Cancer Immunology, Immunotherapy, 2008, Vol. 57, pages 987-996) teach that CD200 expression on human tumor cells in animal models prevents human lymphocytes from rejecting the tumor; treatment with an antagonistic anti-CD200 antibody restored lymphocyte-mediated tumor growth inhibition, (abstract).
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the administration of a CD200 inhibitor to a patient having CD200R1 with one of the other recited biomarkers would reduce cancer burden in the patient. It is recognized in the art that blocking CD200/CD200R interaction enhances anti-tumor responses.  However, the specification does not teach that the administration of a CD200 inhibitor to a patient having cancer who has been determined to have positive expression of CD200 receptor (CD200R1) and one or more biomarkers in a biological sample from the patient, patients that suffer from cancers that express both CD200R1 in addition with ICOS, TIGIT, TNFRSF9, HAVCR2, PDCD1, FCGR2A, FCGRIA, CD163, and/or  CD14, would reduce cancer burden in said patient prior to treatment with the CD200 inhibitor. Due to the large quantity of experimentation necessary to determine whether the administration of CD200 inhibitors would reduce said cancer burden; the lack of direction/guidance presented in the specification regarding same; the lack of working examples; the teachings of the prior art; and the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for method for treating a patient having cancer who has been determined to have positive expression of CD200 receptor (CD200R1), the method comprising administering to the patient a CD200 inhibitor.

Closest Art:	 
8.	The art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
8a.	Kotwica-Mojzych, (International Journal of Molecular, 2021, Vol. 22, 1-21), teach that some progress has been made in the identification of the structural constraints determining the interaction between CD200 and CD200R, and this information has in turn proved of use in developing novel small molecule agonists/antagonists of the interaction, (see abstract). The reference teaches that in studies of chronic lymphocytic leukemia (CLL) interactions between CD200:CD200R were found to be associated with unfavorable prognosis and that in an in vitro study, anti-CD200 antibody or siRNAs blocked CD200 expression in CLL (section 8.2). The reference also teaches truncated form of CD200 linked to an immunoglobulin Fc region, CD200trFc, is a natural antagonist of CD200, (see 2.2). 

8b.	Xiong et al, (Clin Cancer Res; 2020; Vol. 26:232), teach that peptide inhibitor (CD200AR-L) overcomes tumor-induced immunosuppression. The reference teaches that CD200AR-L as a novel platform for immunotherapy against multiple cancers including glioblastoma multiforme, (abstract). 

8c.	Erin et al, (Oncotarget, 2018, Vol. 9, No. 27; pages 19147-19158), CD200fc (a CD200R1 agonist) markedly inhibited lung and liver metastasis of 4THM cells inoculated orthotopically demonstrating therapeutic value of CD200fc in aggressive breast Carcinoma model, (see abstract and page 19150, column 1). 

Conclusion:
9.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        15 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647